Title: Campaign Broadside, 12 April 1788
From: Hamilton, Alexander
To: 


NEW-YORK, 12th of April, 1788.
Friends and Countrymen
From a sincere Attachment to yourselves, and a Regard to our mutual Interest, we are induced to apprize you of our Opinions on a Subject, which we view as of the most essential Consequence to both.
YOUR Countrymen in New-York, in Union of Sentiment with the true Friends of America, have long lamented the want of a FIRM, NATIONAL GOVERNMENT; without which they consider Property as insecure, and Liberty without a substantial Basis.
IN Order to avert the Calamities incident to such a Situation, and to rescue us from one so truly Dangerous, a respectable Body of the most tried Patriots of America have digested, and submitted to the PEOPLE, a Plan of Government, which we have good reason to believe, if accepted, will deliver this Country from the Misfortunes with which it is now threatened.
FROM the fullest Persuasion, that it will be ADVISEABLE for the People of the State of New-York to join in supporting a Federal Government for the United States—and from the most entire Conviction that the new Constitution is well calculated to preserve all the Rights and Privileges which FREEMEN hold dear, we cannot refrain from recommending it to your most serious Consideration—we had almost said to your hearty support. We conceive it more especially our Duty to do so, at this Time, because we have the best Authority to believe, that the Influence of some Characters, whose political conduct we do not approve, is employed to engage your Suffrages at the ensuing Election, in supporting a Cause which we believe to be hostile to the Happiness of this Country: We have Reason to suspect also, that our Sentiments on this Subject have been industriously misrepresented to you; a Circumstance which first suggested the Propriety of the present Address. We assure you, Friends and Countrymen, that the SCOTSMEN of this City, with very few Exceptions, are friendly to the New Plan of Government.
WE beg you to believe that whilst we are thus anxious to communicate to you our Sentiments on this important subject, we by no means aim at any improper Influence over your Opinions—we know and feel that we are addressing Freemen—we therefore intreat you, maturely to reflect before you give your Votes, where your Confidence may most sagely be reposed: whether in men who it is to be feared may have an Interest in artfully misrepresenting Facts, or in such whose political Conduct is directed to the Public Good.
WE trust that before the ensuing Election, you will weigh very seriously, the Counsel which we now offer to you: be persuaded, that it has proceeded from the best Intentions, and flows from the best Judgement, of
Your affectionate Countrymen,
